          Case 4:20-cv-10692-TSH Document 39 Filed 05/07/21 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
GENERALI—U.S. BRANCH dba THE           )
GENERAL INSURANCE COMPANY OF )                                      CIVIL ACTION
TRIESTE & VENICE—U.S. BRANCH           )                            NO. 4:20-10692-TSH
                                       )
 v.                                    )
                                       )
THE COMMERCE INSURANCE                 )
COMAPNY,                               )
                   Defendant.          )
______________________________________ )



     MEMORANDUM AND ORDER ON PLAINTIFF’S MOTION FOR SUMMARY
                     JUDGMENT (Docket No. 33)

                                            MAY 7, 2021

HILLMAN, D.J.,

         This is a declaratory judgment action between two insurers, The Generali Insurance

Company of Trieste & Venice (“Plaintiff” or “Generali”) and The Commerce Insurance Company

(“Defendant” or “Commerce”) concerning their respective priorities of coverage and liability for

an underlying tort action in state court.

         After hearing and for the following reasons, Generali’s motion for summary judgment as

to priority of coverage (Docket No. 33) is granted, except as to recovery of attorney’s fees and

costs.



                                            Background

         In December 2017, Susannah Gale rented her West Stockbridge property to Laura and Paul

Kampa through Homeway.com, a vacation rental website popularly known as Vrbo. On or about

                                                1
         Case 4:20-cv-10692-TSH Document 39 Filed 05/07/21 Page 2 of 14




December 2, Laura Kampa slipped and fell on an allegedly defective or dangerous stairway on the

premises. She sustained serious injuries, including traumatic brain injury. She and her husband

sued Gale in Berkshire County Superior Court for negligence and loss of consortium, seeking to

recover at least $627,000 in medical expenses attributed to the accident. Laura Kampa and Paul

Gale v. Susannah Gale, Case No. 1976CV00060 (the “Kampa Action”). That case is set for trial

on October 12, 2021.

       Gale’s legal expenses and potential indemnification costs in the Kampa Action are

potentially covered by two insurance policies. As an owner who rented her property on

Homeaway.com, Gale is covered by HomeAway Holding’s Commercial General Liability Policy

No. GL00001, which has a $1,000,000 limit per occurrence. That policy was issued by Generali.

Gale is also covered by her personal homeowner’s insurance policy, Policy No. H BGQGDB,

which was issued by Commerce. The Commerce Policy has a $600,000 limit per occurrence.

       Gale timely reported the Kampa Action to both insurers. Generali appointed counsel to

defend Gale and—at the time the Complaint in this matter was filed on April 8, 2020—had

already incurred more than $34,000 in legal expenses. Commerce refused to contribute to the

defense costs and takes the position that Generali is the primary insurer and it is the excess

insurer as to the Kampa Action.

       Generali seeks a declaratory judgment that Generali and Commerce are co-primary

insurers as to the Kampa Action because the operative “Other Insurance” clauses in the policies

are mutually repugnant; that Generali and Commerce must contribute equally to Gale’s defense,

and Commerce must reimburse Generali for its share of those defense costs Generali has already

incurred; and—if Gale is found liable—that Generali shall pay 62.5% and Commerce 37.5% of

indemnification costs on a pro-rata basis, until Commerce’s lower policy limit is exhausted.



                                                 2
         Case 4:20-cv-10692-TSH Document 39 Filed 05/07/21 Page 3 of 14




Generali further prays for the cost of this suit. Commerce opposes the motion and seeks a

declaratory judgment that the Generali Policy is primary and that the Commerce Policy is excess

insurance as to the Kampa Action.



                                      Procedural Posture

       This case will proceed in two stages. First, the Court must determine the respective

priority of coverage between the Commercial General Liability Policy issued by Generali and the

Homeowners Insurance Policy issued by Commerce. Second, the Court must find whether there

is coverage available to Susannah Gale for the Kampa Action through the Commerce Policy, the

Generali Policy, or both.



                                        Legal Standard

       Rule 56 of the Federal Rules of Civil Procedure provides that the court shall grant

summary judgment if the moving party shows, based on the materials in the record, “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” A factual dispute precludes summary judgment if it is both “genuine” and “material.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). An issue is “genuine” when the

evidence is such that a reasonable factfinder could resolve the point in favor of the nonmoving

party. Morris v. Gov't Dev. Bank of Puerto Rico, 27 F.3d 746, 748 (1st Cir. 1994). A fact is

“material” when it might affect the outcome of the suit under the applicable law. Id.

       The moving party is responsible for “identifying those portions [of the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). It can meet its burden either by “offering evidence to disprove an



                                                3
         Case 4:20-cv-10692-TSH Document 39 Filed 05/07/21 Page 4 of 14




element of the plaintiff's case or by demonstrating an ‘absence of evidence to support the non-

moving party's case.’” Rakes v. United States, 352 F.Supp.2d 47, 52 (D. Mass. 2005) aff'd, 442

F.3d 7 (1st Cir. 2006) (quoting Celotex, 477 U.S. at 325, 106 S.Ct. 2548). Once the moving

party shows the absence of any disputed material fact, the burden shifts to the non-moving party

to place at least one material fact into dispute. Mendes v. Medtronic, Inc., 18 F.3d 13, 15 (1st

Cir. 1994) (citing Celotex, 477 U.S. at 325). When ruling on a motion for summary judgment,

“the court must view the facts in the light most favorable to the non-moving party, drawing all

reasonable inferences in that party's favor.” Scanlon v. Dep't of Army, 277 F.3d 598, 600 (1st Cir.

2002) (citation omitted).



                                             Analysis

       The Court begins its analysis by identifying and comparing the relevant language in each

policy concerning other insurers.

The Commerce Policy

       Generali and Commerce agree about the operative language on primary versus excess

insurance carriers in the Commerce Policy:

 “8. Other Insurance — Coverage E — Personal Liability. This insurance is excess over
 other valid insurance and collectible insurance except insurance written specifically to cover as
 excess over the limits of liability that apply in this policy.”

                                         (Section II. Conditions, Docket No. 34-7 at 37).


The Generali Policy

       Generali and Commerce do not agree about the operative language on primary versus

excess insurance carriers in the Generali Policy. As originally issued, the Generali Policy contains

the following language:

                                                 4
        Case 4:20-cv-10692-TSH Document 39 Filed 05/07/21 Page 5 of 14




4. Other Insurance
If other valid and collectible insurance is available to the insured for a loss we cover under
Coverage A of this Coverage Part, our obligations are limited as follows:
        a. Primary Insurance
            This insurance is primary except when Paragraph b. below applies. If this insurance
            is primary, our obligations are not affected unless any of the other insurance is also
            primary. Then, we will share with all that other insurance by the method described in
            paragraph c. below.
        b. Excess Insurance
                 (1) This insurance is excess over:
                         (a) . . .[losses from aircraft/cars/watercraft];
                         (b) Any other primary insurance available to you covering liability for
                         damages arising out of your premises or operations, or the products and
                         completed operations, other than insurance for liability arising out of the
                         ownership, maintenance or use of property under the terms and for the
                         duration of a “rental agreement” also covered under this policy; and
                         (c) Any other primary insurance available to you covering liability for
                         damages arising out of the premises or operations, or the products and
                         completed operations, for which you have been added as an additional
                         insured.
                 (2) When this insurance is excess, we will have no duty under Coverages A or B
                 to defend the insured against any “suit” if any other insurer has a duty to defend
                 the insured against that “suit”. If no other insurer defends, we will undertake to
                 do so, but we will be entitled to the insured’s rights against all those other
                 insurers.
                 (3) When this insurance is excess over other insurance, we will pay only our
                 share of the amount of the loss, if any, that exceeds the sum of:
                         (a) The total amount that all such other insurance would pay for the loss
                         in the absence of this insurance; and
                         (b) The total of all deductible and self-insured amounts under all that
                         other insurance.
                 (4) We will share the remaining loss and “claim expenses”, if any, with any other
                 insurance that is not described in this Excess Insurance provision and was not
                 bought specifically to apply in excess of the Limits of Insurance shown in the
                 Declarations of this Coverage Part.
        c. Method of Sharing
             If all the other insurance permit contribution by equal shares, we will follow this
             method also. Under this approach each insurer contributes equal amounts until it has
             paid its applicable limit of insurance or none of the loss remains, whichever comes
             first.
             If any of the other insurance does not permit contribution by equal shares, we will
             contribute by limits. Under this method, each insurer’s share is based on the ratio of



                                                5
         Case 4:20-cv-10692-TSH Document 39 Filed 05/07/21 Page 6 of 14




             its applicable limit of insurance to the total applicable limits of insurance of all
             insurers.”
                                                             (Docket No. 34-2 at 15).


       Generali contends that this Other Insurance clause was amended when it issued the

“Amend Other Insurance Clause” endorsement. (Docket No. 34-3) (the “OI Endorsement”).

       Under the terms of the OI Endorsement, the Generali Policy is primary unless the policy

holder has another primary insurance policy that also covers liability for damages arising out of

the covered premises, in which case the Generali Policy is considered excess insurance. (Id). If

the other primary insurer also “purports to be excess by virtue of competing “other insurance”

clauses similar to the clause set forth in section 4.b above, then those clauses are mutually

repugnant, resulting in co-primary insurance that is shared by the method described in paragraph

d. below.” (Id. at 3). If there is another primary insurer, the OI Endorsement calls for the two

primary co-insurers to share the costs by the method provided in Paragraph d, see infra.

       Unlike the original language in the Generali Policy, Paragraph d of the OI Endorsement

directs that co-primary insurers must split defense costs. It maintains the original language that

indemnity costs will be allocated by equal shares or by a ratio based on each policy’s limits,

depending on the language of the other primary policy.



 “d. Method of Sharing
  Defense expenses will be shared equally among primary insurers. For indemnity, if the other
  insurance permits contribution by equal shares, we will follow this method also. Under this
  approach each insurer will contribute equal amounts until it has paid its applicable limit of
  insurance or none of the loss remains, whichever comes first. If the other insurance does not
  permit contribution by equal shares, we will contribute by limits. Under this method, each
  insurer’s share is based on the ratio of its applicable limit of insurance to the total applicable
  limits of insurance of all insurers.”
                                               (Docket No. 34-3 at 3).



                                                  6
         Case 4:20-cv-10692-TSH Document 39 Filed 05/07/21 Page 7 of 14




Admissibility of the OI Endorsement

       Commerce argues that Generali has not proven that the OI Endorsement was made part of

the Generali Policy, and that I should apply that policy’s original language to determine priority

of coverage between the insurers. Whether the OI Endorsement was made part of the Generali

Policy and its effective date are critical because if the OI Endorsement issued after the Kampa

Action accrued then it would not be applicable to this dispute. Similarly, if the OI Endorsement

was never made part of the Generali Policy then I would apply the Policy’s original Other

Insurance provision.

       I would be inclined to agree that Generali has not substantially authenticated the OI

Endorsement under Fed. R. Evid. 901(a) for purposes of summary judgment if Commerce had not

already made a judicial admission that the Generali Policy includes the OI Endorsement in its

Answer to the First Amended Complaint.

       According to its Common Policy Conditions, the Generali Policy’s terms “can be amended

or waived only by endorsement issued by us [Generali] and made a part of this policy.” (Docket

No. 34-2 at 25). Although the Generali Policy does not define how an amendment can be “made

a part of the policy,” it is clear that an endorsement must be issued. The only evidence that Generali

has provided that the OI Endorsement was issued is an affidavit from its Vice President of Claims,

who stated that “based on my review of Generali’s records maintained in the ordinary course of

its business with regard to this Policy, the OI Endorsement became effective and was made a part

of the Generali Policy in March 2018.” (McGinley Aff. ¶ 4, Docket No. 34-1). The Affidavit

was not based on McGinley’s personal knowledge, nor did it provide any further facts or exhibits

about the records that he examined. The document purporting to be the OI Endorsement does not

contain the effective date of change, a policy number, or the insured’s name, indicia that are all



                                                  7
         Case 4:20-cv-10692-TSH Document 39 Filed 05/07/21 Page 8 of 14




present in a separate endorsement Generali issued for the same HomeAway policy. (Compare OI

Endorsement at Docket No. 34-4 with the Retroactivity Endorsement at Docket No. 34-3).

       Nonetheless, Commerce has already admitted that the language in the OI Endorsement is

part of the Generali Policy. Generali alleged that its policy included the OI Endorsement in the

First Amended Complaint and provided the exact language of the OI Endorsement it now seeks to

apply to determine priority of coverage, and Commerce admitted that the Generali Policy

contained that language in its Answer. (See First Amended Complaint and Answer to Amended

Complaint ¶ 13, Docket Nos. 19, 22).

       “A party’s assertion of fact in a pleading is a judicial admission by which it normally is

bound throughout the course of the proceeding.” Schott Motorcycle Supply, Inc. v. American

Honda Motor Co., Inc., 976 F.3d 58, 61 (1st Cir. 1992) (citing Bellefonte re Insurance Co. v.

Argonaut Insur. Co., 757 F.2d 523, 528 (2d Cir. 1985). “Unlike ordinary admissions, which are

admissible but can be rebutted by other evidence, judicial admissions are conclusive on the party

making them. Because of their binding consequences, judicial admissions generally arise only

from deliberate voluntary waivers that expressly concede for the purposes of trial the truth of an

alleged fact.” U.S. v. Belcufine, 527 F.2d 941, 944 (1st Cir. 1975).

       Judges enjoy “broad discretion” to excuse judicial admissions in appropriate cases in order

to support “considerations of fairness and the policy of encouraging judicial admissions.” Id.; see

also Coral v. Gonse, 330 F.3d 997, 998 n.1 (4th Cir. 1994) (“If the District Court, convinced that

an honest mistake had been made, the original allegation was untrue and that justice required relief,

it may, in is discretion, relieve the party of its otherwise binding consequence.”); MacDonald v.

General Motors Corp., 110 F.3d 337, 340 (6th Cir. 1997); Rentokil, Incorporated-Tropical Plant

Services v. Creative Plantscapes, 202 F.3d 259 (4th Cir. 1999) (excusing party treating statement



                                                 8
         Case 4:20-cv-10692-TSH Document 39 Filed 05/07/21 Page 9 of 14




made in context of asking for a continuance as a binding admission because it was not made in the

context of litigating a substantive issue).    For example, courts may relieve a party from the

consequences of an admission to allow the party to allege inconsistent facts in alternative

pleadings, where the judicial admission concerns a legal conclusion or theory rather than

evidentiary fact, or where the fact being admitted to is unclear. Id; Schott at 62; Harrington v. City

of Nashua, 610 F.3d 24, 31 (1st Cir. 2010).

       No use of discretion is warranted here. Whether Generali timely issued the OI Endorsement

is a fact that could be established by evidence about the drafting and transmission of the

Endorsement, not a legal theory or conclusion; the scope of the language in the First Amended

Complaint was clear, so Commerce’s admission was unambiguous; and Commerce has not shown

why fairness concerns or the policy supporting judicial admissions override the prejudice that

Generali would incur if I allowed Commerce to withdraw the admission. If Commerce was unsure

whether the OI Endorsement had been timely made part of the Generali Policy, it could have

denied the corresponding allegation in the First Amended Complaint or answered that it lacked

adequate knowledge to respond, or it could have sought to amend its answer before summary

judgment. Either action could have preserved this issue for summary judgment. In fact, allowing

Commerce to retreat from its admission that the OI Endorsement was made part of the Generali

Policy breaks with similar First Circuit precedent. In Pruco Life Insurance Co., the First Circuit

held that an insured’s trustee’s argument that an insurer was not entitled to rescind a life insurance

policy based on material misrepresentations about the insured’s health in the application because

the insurer had not attached the application when it issued the policy was barred because the trustee

had already admitted that the application was attached to the policy in his answer to the second

amended complaint. Pruco Life Ins. Co. v. Wilmington Trust Co., 721 F. 3d 1, 11 (1st Cir. 2013).



                                                  9
          Case 4:20-cv-10692-TSH Document 39 Filed 05/07/21 Page 10 of 14




Accordingly, I find that the OI Endorsement was made a part of the Generali Policy before the

underlying cause of action in the Kampa Action accrued and will compare the language of the

Generali Policy as amended by the OI Endorsement to the Commerce Policy language to determine

priority of coverage.

Priority of Coverage Determination

          Both the Commerce and Generali Policies purport to be excess insurance under their

respective “Other Insurance” clauses. Massachusetts law provides that where excess “Other

Insurance” clauses conflict, they are mutually repugnant and both insurers must contribute to the

loss, regardless of other language in the policies. Mission Ins. Co. v. U.S. Fire Ins. Co., 401

Mass. 492, 499 (1998). To hold otherwise and allow both insurers to negate coverage would

deny the insured the benefit of his bargain twice over. See id. at 498-99. Mission also set out

how to allocate contribution between the insurers: “in the absence of language controlling the

issue, the better approach [on the matter of percentage of contribution] is to require the insurers

to contribute equally until the policy with the lower limit is exhausted.” Id. at 500 (emphasis

added).

          The SJC revisited and affirmed the Mission approach for determining priority of coverage

between primary insurance policies containing excess “other insurance” clauses in 2017. Great

Divide Ins. Co. v. Lexington Ins. Co., 478 Mass. 264, 268 (2017); see also United States Fire

Insur. Co. v. ACE American Ins. Co., 2015 WL 12683976 at *3-5 (D. Mass.) (applying Mission

to conflicting “Other Insurance” clauses, finding the clauses mutually repugnant, and that both

parties must contribute equally because the policies had identical policy limits).

          Here, both policies contain identical language purporting to provide excess coverage if

another insurance policy applies, triggering Mission:



                                                  10
        Case 4:20-cv-10692-TSH Document 39 Filed 05/07/21 Page 11 of 14




   •   (Generali Policy) “This insurance is excess over . . . other valid and collectible insurance
       except insurance written specifically to cover as excess over the limits of liability that
       apply in this policy.” (OI Endorsement Section 4.b.(1)(d), Docket No. 34-4 at 1).
   •   (Commerce Policy) “This insurance is excess over except other valid and collectible
       insurance written specifically to cover as excess over the limits of liability that apply in
       this policy.” (Section II. Conditions, Docket No. 34-7 at 37).

       Neither the Generali Policy nor the Commerce Policy was specifically written as excess

insurance for the other, so both policies purport to be excess insurance according to their Other

Insurance provisions. Per Mission, since the two Other Insurance provisions conflict, they are

mutually repugnant, and Commerce and Generali are primary co-insurers.

       Under Mission, two excess insurers must contribute in equal amounts unless there is

controlling language in the insurance contracts. Unlike either of the excess “Other Insurance”

provisions at issue in Mission, here one of the policies explicitly allocates contribution costs and

one does not. The Commerce Policy does not provide a method to allocate contribution when

multiple insurers claim to be excess insurers, but the Generali Policy does:


 “4.c. Co-Primary Insurance
     If this insurance is primary and any of the other insurance is also primary, then we will
    share with that other insurance by the method described in Paragraph d. below. If this
    insurance is excess and the other insurance purports to be excess by virtue of competing
    “other insurance” clauses similar to the clause set forth in Section 4.b. above, then those
    clauses are mutually repugnant, resulting in co-primary insurance that is shared by the
    method described in Paragraph d. below.”

 “4.d. Method of Sharing
     Defense expenses will be shared equally among primary insurers. For indemnity, if the
    other insurance permits contribution by equal shares, we will follow this method also.
    Under this approach each insurer will contribute equal amounts until it has paid its
    applicable limit of insurance or none of the loss remains, whichever comes first. If the
    other insurance does not permit contribution by equal shares, we will contribute by limits.
    Under this method, each insurer’s share is based on the ratio of its applicable limit of
    insurance to the total applicable limits of insurance of all insurers.”

                                                                      (Docket No. 34-3 at 3).



                                                 11
        Case 4:20-cv-10692-TSH Document 39 Filed 05/07/21 Page 12 of 14




       The Generali Policy provides that defense costs shall be divided equally and provides two

possible methods for allocating indemnity costs, if applicable. If the other insurance permits

contribution by equal shares, then each policy will contribute equally until it reaches it policy

limit or no less remains. If the other insurance does not permit contribution by equal shares, then

each insurer’s share of indemnity costs shall be based on the ratio of its applicable limits of

insurance to the total applicable limits of insurance of all insurers. (Subsection D. Method of

Sharing, Docket No. 34-4 at 2).

       In accordance with the precept that an insurance contract should be “interpreted

‘according to the fair and reasonable meaning of the words in which the agreement of the party is

expressed,’” the Court should apply the allocation scheme provided in the Generali Policy.

(Allmerica Fin. Corp. v. Certain Underwriters at Lloyd’s, London, 449 Mass. 621 (2007)

(citations omitted). Under this scheme, both Generali and Commerce must pay an equal share of

defense costs in the Kampa Action. This means that Commerce must reimburse Generali for

50% of the defense costs it has already incurred and contribute 50% of any future costs.

       As to indemnification, because the Commerce Policy does not permit contribution by

equal shares, should Gale be found liable in the Kampa Action each insurer’s share will be based

on the ratio of its applicable insurance limit to the total applicable limits of both insurers. The

Generali Policy limit is $1,000,000 per occurrence; the Commerce Policy limit is $600,000 per

occurrence; together the policies afford $1.6 million in coverage. Generali’s ratio of its policy

limit to the total limits of both insurers ($1,000,000: $1,600,000) is 62.5%. Commerce’s ratio

($600,000: $1,600,000) is 37.5%. Therefore, for the purposes of determining priority of

coverage between the insurers only, Generali will pay 62.5% of any indemnity costs up to its




                                                 12
        Case 4:20-cv-10692-TSH Document 39 Filed 05/07/21 Page 13 of 14




$1,000,000 policy limit and Commerce will pay 37.5% of any indemnity costs up to its $600,000

policy limit.

Attorney’s Fees

       Massachusetts generally follows the American Rule, which bars recovery of attorney’s

fees and costs in the absence of a specific statute or court rule. Preferred Mut. Ins. Co. v.

Gamache, 426 Mass. 93, 97 (1997). However, Massachusetts has carved out an exception which

allows an insured “to recover reasonable attorney’s fees and expenses where the insurer refuses

to defend, and its obligation to do so is subsequently established.” Id. (emphasis added).

       The Gamache exception does not extend to actions to establish an insurer’s duty to

indemnify. Wilkinson v. Citation Ins. Co., 447 Mass. 663, 669- 672-73 (2006). Nor does it

extend to suits brought by an insurer, rather than the insured. John T. Callahan & Sons, Inc. v.

Worcester Ins. Co., 453 Mass. 447, 449-52 (2009). In John T. Callahan & Sons, the SJC

declined to extend Gamache to award attorney’s fees to an insured and its insurer who brought a

joint declaratory judgment action to establish that the insured’s second insurer also had a duty to

defend the insured in an underlying tort action, and where the plaintiff insurer had honored its

contractual obligation and provided the insured with a legal defense. In doing so, the SJC

considered and rejected a Maryland Court of Special Appeals decision which presented facts

identical to this case. See Travelers Indem. v. Insurance Co. of N. Am., 69 Md.App. 664, 519

(1987). There, the Maryland court held that an insurer-plaintiff could recover attorney’s fees

resulting from a declaratory judgment action establishing that the defendant insurer had

wrongfully failed to defend its insured. Id. at 451. The SJC did not adopt the Maryland court’s

reasoning, finding that there was “no good policy reason” to expand Gamache to insurers

because the “policy [was] designed to protect the insured’s right to receive the full benefit of its



                                                 13
        Case 4:20-cv-10692-TSH Document 39 Filed 05/07/21 Page 14 of 14




insurance contract,” not to “punish wrongdoers or to reward those who act responsibly.” Id. at

450.

       Because an insurer is not entitled to recover attorney’s fees for a declaratory judgment

action to establish another insurer’s duty to indemnify or defend a shared insured, Generali’s

motion for attorney’s fees is denied.


                                            Conclusion

       For the reasons stated, Generali’s Motion for Summary Judgment regarding priority of

coverage (Docket No. 33) is granted, except as to the recovery of attorney’s fees and costs. The

Court will set a status conference in the coming weeks to determine a scheduling order for the

second phase of the action, if necessary.



SO ORDERED.

                                                                         /s/ Timothy S. Hillman
                                                                      TIMOTHY S. HILLMAN
                                                                            DISTRICT JUDGE




                                                14
